NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JULIO AMADOR JIMENEZ;                           Nos. 17-71317
MARGARITA HERNANDEZ DE                               18-70413
AMADOR,
                                                Agency Nos.     A075-750-239
                Petitioners,                                    A075-750-240

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petitions for Review of Orders of the
                         Board of Immigration Appeals

                               Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      In these consolidated petitions for review, Julio Amador Jimenez and

Margarita Hernandez de Amador, natives and citizens of Mexico, petition for

review of the Board of Immigration Appeals’ (“BIA”) orders denying their

motions to reopen and reconsider. Our jurisdiction is governed by 8 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reconsider or

reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). In 17-71317,

we deny in part and dismiss in part the petition for review. In 18-70413, we deny

the petition for review.

      Petitioners do not raise, and therefore waive, any challenge to the BIA’s

dispositive determination that their motion to reopen and reconsider was time- and

number-barred. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir.

2013) (issues not specifically raised and argued in an opening brief are waived).

      We lack jurisdiction to review the BIA’s determination not to reopen

proceedings sua sponte where petitioners do not raise a legal or constitutional error

underlying the BIA’s denial. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016) (“[T]his court has jurisdiction to review Board decisions denying sua sponte

reopening for the limited purpose of reviewing the reasoning behind the decisions

for legal or constitutional error.”).

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reconsider because petitioners did not identify any error of fact or law in the

underlying denial of their motion to reopen. See 8 C.F.R. § 1003.2(b)(1) (requiring




                                          2                           17-71317 & 18-70413
identification of factual or legal error in the prior decision).

      No. 17-71317: PETITION FOR REVIEW DENIED in part;

DISMISSED in part.

      No. 18-70413: PETITION FOR REVIEW DENIED.




                                            3                      17-71317 & 18-70413